                 Case 2:20-cv-00166-JCC Document 16 Filed 06/04/20 Page 1 of 1



                                                   THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9   UNITED STATES OF AMERICA,                            CASE NO. C20-0166-JCC
10                            Plaintiff,                  ORDER
11          v.

12   MANUEL CHAVIRA et al.,

13                            Defendants.
14

15          This matter comes before the Court on Defendant Manuel Chavira’s unopposed motion to
16   stay (Dkt. No. 15). The Court hereby GRANTS the motion and STAYS this action for the
17   duration of Chavira’s bankruptcy case, Case No. 20-10796.
18          DATED this 4th day of June 2020.




                                                       A
19

20

21
                                                       John C. Coughenour
22                                                     UNITED STATES DISTRICT JUDGE
23

24

25

26


     ORDER
     C20-0166-JCC
     PAGE - 1
